ORDER
Lloyd Saterfield, an Illinois inmate, appeals from the denial of his postjudgment motion seeking leave to amend his petition for a writ of mandamus. We affirm.
Saterfield, who is housed at the Menard Correctional Center, filed grievances about *598being denied a kosher diet; the opportunity to participate in the activities of Passover; and hygiene items, including a toothbrush, toothpaste, floss, and shampoo. When he did not receive a response to his grievances, Saterfleld petitioned the district court for a writ of mandamus to compel prison officials to respond. The court screened Saterfield’s petition and dismissed it with prejudice for failure to state a claim. See 28 U.S.C. § 1915A. The court explained that it was not empowered to issue writs of mandamus compelling action by state officials, see id. § 1361, and that even if Saterfield’s submission were construed as an action under 42 U.S.C. § 1983, it failed to state a claim because inmates have no liberty interest in a particular grievance procedure.
Six days after entry of judgment, Sater-fleld sought leave under FED. R. CIV. P. 60(b) to amend his “complaint” to assert violations of his First, Eighth, and Fourteenth Amendments rights with regard to the infringement on his religious practice and denial of hygienic items. He stated that an opportunity to amend his complaint was warranted because he had been unable to conduct adequate legal research and had been given misguided advice from inmate law clerks regarding the proper relief to seek. The district court summarily denied Saterfield’s motion.
Saterfleld then sought leave to appeál in forma pauperis. The district court denied the request, commenting that any amendment seeking relief similar to Saterfield’s initial petition would be futile, and thus the appeal was not being taken in good faith. We later reversed that determination and granted Saterfleld pauper status.
On appeal Saterfleld challenges the denial of his postjudgment motion and argues that he should have been allowed to convert his petition for mandamus into a § 1983 complaint. Had the district court reviewed the substance of his grievances rather than the grievance procedures, he says, it would have realized that he had stated constitutional claims for religious infringement and inhumane conditions of confinement.
The district court did not abuse its discretion by denying leave to amend. In his Rule 60(b) motion, Saterfleld provided little indication of how he would plead differently to cure his petition’s deficiencies. See Logan v. Wilkins, 644 F.3d 577, 583 (7th Cir.2011). In his motion he spoke generally of “religious and hygiene items being denied,” but nowhere alluded to the prison grievances he now says contain the substance of his claims. Nor did he attach to his motion a proposed amended complaint, which would have alerted the district court to the nature of the claims he wished to make. Arlin-Golf, LLC v. Village of Arlington Heights, 631 F.3d 818, 821 (7th Cir.2011); Crestview Vill. Apartments v. U.S. Dep’t of Housing & Urban Dev., 383 F.3d 552, 558 (7th Cir.2004). Without more, the conclusory allegations he included in his motion did nothing to inform the district court of the factual basis for any proposed amendment. We conclude here only that the district court acted within its discretion to deny Sater-fleld leave to amend; we express no view about the merits of any potential claims Saterfleld might have sought to pursue.
The judgment of the district court is AFFIRMED. Saterfleld incurred a strike in the district court for filing a meritless suit, and he has incurred a second for filing this appeal. See Hains v. Washington, 131 F.3d 1248, 1250 (7th Cir.1997).